The fact that the "watch and chain" were found in the possession of the prisoner, at Danville, on the Monday after the burglary on the Saturday night preceding, at Greensboro', connected with the fact that he was offering to dispose of the articles at much less than their value, and made contradictory statements as to how he got them, were matters *Page 485 
tending to show either that the prisoner was the man who broke and entered the dwelling house and stole the watch and chain, or else that he had received the goods, knowing them to have been stolen. These facts, taken in connection with the evidence of the mysterious movements of Jim Edwell and Jennie Stevens, about the premises on the night of the burglary, were fit subjects for the consideration of the jury.
His Honor committed manifest error in taking the case from the jury, and ruling that "if the jury believed from the evidence that the prisoner was in possession of the watch and chain in Danville on the Monday after the watch and chain was stolen on Saturday night in Greensboro, the lawpresumed he was the thief, and had stolen the watch and chain, and that the prisoner was bound to explain satisfactorily how he came by the goods." The rule is this: "When goods are stolen, one found in possession so soon thereafter, that he could not have reasonably got the possession unless he had stolen them himself, the law presumes he was the thief." This is simply a deduction of common sense, and when the fact is so plain that there can be no mistake about it, our Courts, following the practice in England, where the Judge is allowed to express his opinion as to the weight of the evidence, have adopted it as a rule of law, which the Judge is at liberty to act on, notwithstanding the statute, which forbids a Judge from intimating an opinion as to the weight of the evidence. But this rule, like that of falsum in uno, falsum in omnibus, and the presumption of fraud, as a matter of law, from certain fiduciary relations (see Pearce v. Lea,68 N.C. 90,) has been reduced to very narrow proportions, and is never applicable when it is necessary to resort to other evidence to support the conclusion; in other words the fact of guilt must be self-evident from thebare fact of being found in the possession of the stolen goods, in order to justify the Judge in laying it down, as a presumption made by the law, otherwise it is a case, depending on circumstantial evidence, to be passed on by the jury. *Page 486 
In our case, so far from the fact of guilt, to-wit, that the prisoner broke and entered the house and stole the watch and chain, being self-evident, it is a matter which under the circumstances proved, admits of grave doubt, for it may well be that the prisoner merely received the watch and chain, after some one else had committed the burglary, which would change the grade of crime very materially. As the case goes back for another trial, it is a matter for the Solicitor of the State, to consider whether it will not be well to send a new bill containing other counts to meet the different aspects of the case, as it may be looked upon by the jury.
Error.
PER CURIAM.                                 Venire de novo.